Name: 86/550/EEC: Council Decision of 15 September 1986 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning non-agricultural and processed agricultural products not covered by the Agreement
 Type: Decision
 Subject Matter: tariff policy;  Europe;  European construction
 Date Published: 1986-11-22

 Avis juridique important|31986D055086/550/EEC: Council Decision of 15 September 1986 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning non-agricultural and processed agricultural products not covered by the Agreement Official Journal L 328 , 22/11/1986 P. 0012COUNCIL DECISIONof 15 September 1986on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning non-agricultural and processed agricultural products not covered by the Agreement(86/550/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning non-agricultural and processed agricultural products not covered by the Agreement, to take account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an Exchange of Letters concerning non-agricultural and processed agriculturalproducts not covered by the Agreement between the European Economic Community and the Republic of Finland is hereby approved on behalf of the Community. The text of the Exchange of Letters is attached to this Decision. Article 2The President of the Council is hereby authorized to appoint the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 15 September 1986. For the CouncilThe PresidentG. HOWESPA:L666UMBE06.97FF: 6UEN; SETUP: 01; Hoehe: 336 mm; 37 Zeilen; 1509 Zeichen; Bediener: MARL Pr.: C; Kunde: